Citation Nr: 0614795	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  97-12 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the right tibia and fibula.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the left tibia and fibula.

3.  Entitlement to an effective date earlier than October 18, 
1999, for the grant of a 100 percent disability rating for 
anxiety neurosis.

4.  Entitlement to service connection for bilateral pes 
planus disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1947, to 
January 3, 1950, and from January 27, 1950, to April 1952.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

With regard to the issues of entitlement to increased 
disability ratings for service-connected residuals of a 
fracture of the right and left tibia and fibula, an initial 
January 1997 rating decision denied entitlement to increased 
disability ratings (rated separately as 10 percent disabling 
at that time, effective February 23, 1984).  The veteran 
perfected an appeal, and by decision dated July 29, 1998, the 
Board denied entitlement to increased disability ratings.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Order dated in October 1998, the Court vacated the Board's 
July 29, 1998, decision which denied entitlement to increased 
disability ratings for the service-connected disabilities of 
the right and left tibia and fibula.  In February 1999 and 
January 2001, this matter was remanded by the Board for 
further development.  In a December 2002 rating decision, the 
RO granted entitlement to separate 20 percent disability 
ratings for residuals of a fracture of the right and left 
tibia and fibula, effective July 30, 1996.  Although separate 
increased disability ratings were granted, the issues 
remained in appellate status, as the maximum schedular 
ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35 
(1993).  In December 2003, this matter was remanded again for 
further development.  

With regard to the issue of entitlement to an earlier 
effective date, a December 2002 rating decision granted a 100 
percent disability rating for service-connected anxiety 
neurosis, effective October 18, 1999.  In January 2002, the 
veteran filed a notice of disagreement with regard to the 
effective date assigned.  A statement of the case was issued 
in August 2005, and a substantive appeal was received in 
September 2005.

With regard to the issue of entitlement to service connection 
for bilateral pes planus disability, an April 2005 rating 
decision denied entitlement.  A notice of disagreement was 
filed in May 2005, a statement of the case was issued in 
August 2005, and a substantive appeal was received in 
September 2005.

The issue of entitlement to service connection for bilateral 
pes planus disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The medical evidence does not show malunion of the right 
and left tibia and fibula with marked knee or ankle 
disability, nor does the medical evidence show nonunion of 
the right and left tibia and fibula, with loose motion, 
requiring a brace.

2.  In a July 29, 1998, decision, the Board granted 
entitlement to a 30 percent disability rating for service-
connected anxiety neurosis, effective July 30, 1996.

3.  The veteran filed a notice of appeal with the United 
States Court of Appeals for Veterans Claims with regard to 
the 30 percent disability rating assigned to anxiety 
neurosis, however, pursuant to an October 22, 1998 Order, the 
Court dismissed the issue of entitlement to an increased 
evaluation for anxiety neurosis.  

4.  On October 18, 1999, the veteran filed an informal claim 
of entitlement to an increased disability rating for service-
connected anxiety neurosis.

5.  It was not factually ascertainable during the one year 
period prior to the veteran's increased rating claim for 
service-connected anxiety neurosis, that his anxiety neurosis 
had increased in severity.



CONCLUSIONS OF LAW

1.  The criteria for the entitlement to a disability rating 
in excess of 20 percent for residuals of a fracture of the 
right tibia and fibula have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5262 (2005).

2.  The criteria for the entitlement to a disability rating 
in excess of 20 percent for residuals of a fracture of the 
left tibia and fibula have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5262 (2005).

3.  The July 29, 1998 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002).

4.  An effective date prior to October 18, 1999, for the 
assignment of a 100 percent disability rating for anxiety 
neurosis is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  With regard to the issues of 
entitlement to increased disability ratings, the veteran's 
claim was filed prior to enactment of the VCAA, and, as 
noted, the veteran's appeal stems from a January 1997 rating 
decision.  In February 2004 and August 2005, VCAA letters 
were issued to the veteran.  With regard to the issue of 
entitlement to an earlier effective date, as noted this 
appeal stems from a December 2002 rating decision.  A VCAA 
letter was issued in November 2005 with regard to the 
specific issue of entitlement to an earlier effective date.  
The VCAA letters have notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  With regard to the 
issue of entitlement to an earlier effective date, although 
the notice provided to the veteran in November 2005, was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided prior to initial certification of this 
claim to the Board.  Additionally, with regard to entitlement 
to increased disability ratings, this matter was remanded 
multiple times, as noted, to ensure compliance with the 
notice and assistance provisions of the VCAA, and subsequent 
VCAA notices were issued.  The contents of these notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
treatment records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations with 
regard to his increased rating claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Thus, with regard to the issues addressed 
on the merits in this decision, the Board finds that further 
examinations are not necessary.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claims are ready to be 
considered on the merits.

I.  Increased disability ratings: Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  Normal range of motion of the ankle 
is dorsiflexion to 20 degrees, and plantar flexion to 45 
degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5262 provides the diagnostic criteria for 
tibia and fibula impairment.  A maximum 40 percent rating is 
assigned for nonunion of, with loose motion, requiring brace; 
malunion of, with marked knee or ankle disability warrants a 
30 percent evaluation; malunion of, with moderate knee or 
ankle disability warrants a 20 percent evaluation; and, 
malunion of, with slight knee or ankle disability warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

Service medical records disclose that in November 1948, while 
he was walking across a street in Norfolk, Virginia, the 
veteran was struck by a taxi.  He sustained a compound 
fracture of the right tibia and fibula and a simple fracture 
of the left tibia and fibula.  Open reduction and plating of 
both tibias was performed.

In April 1955, VA x-rays of the legs and ankles were 
performed.  There was a healed fracture of the right tibia a 
little below its mid point, with a slight residual 
anteromedial deviation of the distal portion of the bone; a 
fixation plate was in place; and there was a healed fracture 
of the fibula at about the same level.  There was a healed 
fracture of the left tibia similar to that in the right leg, 
except for the absence of medial bowing; the left fibula 
appeared intact.  X-rays of both ankles were negative.

Findings at a VA orthopedic examination in April 1955 
included the following:  well-healed, nonsymptomatic scars at 
the fracture sites; no leg shortening; full and free range of 
motion of both knees and the left ankle; normal plantar 
flexion and adduction of the right ankle, slight loss of 5 to 
10 degrees at the extreme of dorsiflexion; no evidence of 
muscle atrophy; and some chronic swelling of the distal half 
of the right leg.

In November 1996, VA x-rays of the ankle showed hypertrophic 
bony spur formation at the tip of the lateral malleolus of 
the left ankle and no other significant bony abnormality of 
either ankle.  X-rays of the right and left femurs showed 
normal bony appearance.  X-rays of the leg showed the 
following:  internal fixation of the mid and lower shaft of 
the right and left tibias, with good bony position; an old, 
healed fracture of the distal third of the right fibula, with 
good bony position; and minimal calcification in the walls of 
the arteries of the right and left lower legs.

At a VA examination in November 1996, the veteran complained 
of calf cramps and burning pain in the feet; he wore 
stockings and shoe inserts, which helped a lot; he had no 
knee pain.  He suffered from noninsulin-dependent diabetes 
mellitus.  On examination, well-healed, anterior tibia 
surgical scars were nontender to palpation; the hardware was 
palpable, but nontender.  Range of motion of both knees was 
from 0 to 130 degrees; range of motion of the both ankles was 
dorsiflexion to 10 degrees, plantar flexion to 30 degrees, 
and inversion and eversion to 20 degrees.  Strength of the 
bilateral quadriceps, hamstring, extensor hallucis longus, 
and gastrocnemius muscles was 5/5.  Sensation to vibration 
was decreased in both feet and ankles.  Dorsalis pedis and 
posterior tibial pulses were nonpalpable.  There was no 
swelling or shortening of the legs.  There was no evidence of 
degenerative joint disease of the knees or ankles.  Diagnoses 
included well-healed bilateral tibia fractures, status post 
open reduction and internal fixation, and diabetic 
neuropathy.

At a VA joints examination in February 1998, the veteran 
complained of:  aching under the arch and in the plantar 
aspect of the feet; and aching in the anterior knees over the 
patellae.  Foot pain was worse after prolonged standing or 
walking; knee pain was worse at the end of the day.  He wore 
shoe insoles.  He reported difficulty performing yard work.

On examination, he had bilateral pes planus; there was 
tenderness to palpation over the plantar aspect of the feet.  
Range of motion of the knees was flexion to 135 degrees and 
extension to 0 degrees; pain was elicited at 90 degrees on 
the right and 110 degrees on the left; there was no laxity of 
the collateral ligaments.  Lachman's sign was negative; 
anterior and posterior drawer sign was negative; apprehension 
sign was negative; there was no patellar tenderness.  Range 
of motion of the feet was dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees; deep tendon reflexes were two 
plus, bilaterally.  Diagnoses included status post bilateral 
tibia fractures and right fibula fracture, and bilateral pes 
planus.

At a June 1999 VA examination, the veteran complained of 
swelling of both ankles, as well as pain and cramping in the 
calf, particularly after prolonged activity.  He had tried 
various medications for his discomfort including anti-
inflammatories and Tylenol.  His chief complaint appeared to 
be calf cramping, as well as foot pain.  Through he had mild 
discomfort of the knees, this appeared to be a minor 
complaint.  He denied any significant flare-ups of his lower 
leg conditions.  He uses a cane for support, and denied the 
use of a brace.  He has had no further surgery on his lower 
legs.  He denied any history of inflammatory arthritis or 
recurrent subluxations.  He reported that he can walk 
approximately one half mile.  He reported having difficulty 
with stairs which necessitates him to use the railing.  He 
reported night pain which awakens him from sleep.  He 
reported difficulty cutting the lawn and ascending a ladder.

On physical examination, a 20 centimeter surgical scar was on 
the right leg along the medial aspect of the distal tibia 
comprising approximately the distal one half of the calf.  
The scar was well healed without evidence of significant 
erythema, edema, warmth or effusion, and was nontender.  The 
left leg showed a 15 centimeter surgical scar over the medial 
aspect of the distal one half of the tibia.  The scar was 
nontender and appeared to be well healed without evidence of 
keloid formation or inflammation.  Both feet were 
erythematous and the left leg showed erythema extending up 
the ankle of the mid portion of the left calf.  Both calves 
were soft and nontender.  There was no evidence of edema.  
There was no pain with stressing of the tibias.  The tibias 
were nontender to palpation.  There was decreased sensation 
noted in a stocking gloves formation along both feet and 
toes.  There was no significant pain with range of motion of 
the ankles or the knees.  Range of motion of both knees was 0 
to 130 degrees.  There was no significant crepitation, 
weakened movement, excess fatigability or incoordination with 
range of motion of both knees.  The veteran claimed 
approximately 120 degrees of flexion due to weakened movement 
during flare-ups.  There was not a palpable dorsalis pedis or 
posterior tibialis pulse bilaterally.  On standing, 
examination of the feet showed no gross deformities of the 
knee.  The feet showed bilateral pes planus.  The examiner 
diagnosed diabetic neuropathy of the feet; bilateral pes 
planus; diabetic peripheral vascular disease of the lower 
extremities; and healed fractures of both tibias and fibulas.  

The examiner opined that with regard to his tibia and fibula 
fractures, the current extent of his residuals was minimal.  
He had minimal discomfort in the knees and ankles.  His 
primary complaints were with regard to calf pain and 
tenderness after prolonged activity, and bilateral foot pain.  
The examiner opined that there was no significant pain on use 
or incoordination, weakness, or fatigability, or abnormal 
movement in regards to his bilateral tibia and fibula 
disabilities.  The examiner suspected that his primary 
symptoms were related to his diabetes and diabetic peripheral 
vascular disease.  His bilateral pes planus could be 
responsible for some of his foot symptoms, however, this 
condition was unrelated to his previous service-connected 
injuries.  His knee complaints were related to mild 
degenerative joint disease, however, this is unrelated to his 
service-connected tibia and fibula fractures.  The knees did 
not show any significant limitation of range of motion or 
function due to pain, fatigue, weakness, or lack of endurance 
after repetitive use.

At a December 1999 VA examination, the veteran reported 
intermittent ankle pain as well as a burning type sensation 
and dysesthesias in the plantar aspect of his feet 
bilaterally.  He reported that this had been present since 
the time of the in-service accident, but seemed to be 
worsening over the last several years.  He reported being 
able to walk about one-quarter of a mile before the 
discomfort keeps him from going further.  He reported minimal 
interference with his activities of daily living, but more 
strenuous activity is difficult.  He reported easy 
fatigability and weakness, and occasional stiffness.  

On physical examination, he had well-healed, anteromedial 
incisions over the distal 3rd of his bilateral tibia with 
underlying palpable hardware.  This region of his tibia was 
completely nontender with well-healed incisions.  His ankles 
demonstrated active dorsiflexion to 30 degrees, passive to 35 
degrees bilaterally, active dorsiflexion to 50 degrees, 
passive to 60 degrees bilaterally.  Range of motion was not 
accompanied by pain.  He had tenderness over his anterior 
ankle diffusely.  He reported intact sensation to light-touch 
both over the dorsal and plantar aspect of his feet.  He had 
5/5 motor strength throughout his ankles - extensors and 
flexors as well as his toes flexors and extensors.  He had 
brisk capillary refill and two plus dorsalis pedal pulse.  He 
reported some hyperesthesia on the plantar aspect of his foot 
to light-touch.  The examiner diagnosed post bilateral tibial 
fracture treated with open reduction and internal fixation; 
dysesthesias distal to the site of injury, secondary to 
combination of the injury and his diabetes which has 
developed subsequently; and ankle arthralgia bilaterally.

The veteran underwent a VA examination in May 2002 where he 
reported progressively worsening lower extremity pain, 
extending down to his ankles with associated intermittent 
swelling.  He reported pain in his bilateral lower 
extremities, right greater than left, constant in nature.  He 
reported increased pain with prolonged walking and standing.  
He had no clear relieving factors.  He denied taking any pain 
medication.  He uses a cane and shoe inserts at all times for 
support.  He is able to perform basic activities of daily 
living without limitation, and walk between one-and-a-half to 
two blocks with pain before having to stop.  

On physical examination, he had a 20 centimeter linear scar 
over the right anterior tibia that was clean, dry, and intact 
without erythema or tenderness to palpation.  In his left 
lower extremity on the anterior tibia, he had a 16.5 
centimeter linear scar that was clean, dry, and intact 
without erythema or tenderness to palpation.  Palpation over 
his tibia bilaterally elicited significant pain to palpation, 
and there was some firm nodularity overlying at the distal 
portion of his anterior tibia consistent with underlying 
hardware including screws.  With the ankles in neutral 
position bilaterally, he had no evidence of joint laxity of 
medial or lateral collateral ligaments, but had pain in 
extreme range of motion bilaterally.  He had normal plantar 
reflexes bilaterally.  On assessment of strength, he had 
three plus plantar flexion bilaterally further limited by 
pain and weakness and had 4 minus dorsiflexion bilaterally 
further limited by pain and weakness.  On range of motion 
bilaterally, he had dorsiflexion of 10 degrees, further 
limited by pain bilaterally.  He had plantar flexion of 20 
degrees bilaterally, further limited by pain.  He had 
inversion of 10 degrees bilaterally, further limited by pain 
and eversion of 5 degrees bilaterally, further limited by 
pain.  On visual inspection of his feet, he had moderate loss 
of vertical height of his longitudinal arch of his bilateral 
feet consistent with pes planus deformities bilaterally.  
Based upon review of the veteran's history and physical 
examination, it was felt that the veteran's underlying 
fractures and ultimate requirement of reconstructive surgery 
with internal fixation open reduction of his bilateral tibias 
resulted in deformity of his underlying distal lower 
extremities.  The examiner diagnosed pes planus deformities 
bilaterally; bilateral tibial fractures sustained in a motor 
vehicle accident in 1948, post open reduction internal 
fixation with bilateral plating with continued lower 
extremity pain.  

The Board reviewed the entirety of the veteran's VA 
outpatient treatment records on file, for the period 
September 1982 through April 2005, and they do not reflect 
any outpatient treatment related to the right and left tibia 
and fibula disabilities.

The record reflects that the RO has rated the veteran's 
bilateral tibia and fibula disabilities under Diagnostic Code 
5262.  In this case, the Board has considered whether another 
rating code is more appropriate than the one used by the RO, 
but concludes that given his medical history and current 
symptomatology, the currently assigned diagnostic code is 
appropriate.  See Tedeschi v. Brown, 7 Vet. App. 411 (1995).

Based upon a review of the multiple VA examinations of 
record, the objective medical evidence over the course of 
many years does not reflect malunion of the tibia and fibula 
with marked knee or ankle disability.  On examination in 
November 1996, he complained of calf cramps, and burning pain 
in the feet, but had no complaints related to the knees.  
Range of motion of the knees was slightly limited, measuring 
0 to 130 degrees, and range of motion of the ankles was also 
slightly limited, measuring to 10 degrees dorsiflexion, and 
plantar flexion measuring to 30 degrees.  The examiner noted 
the existence of diabetic neuropathy, in which service 
connection is not in effect.  

On examination in February 1998, his main complaints related 
to aching under his arch and in the plantar aspect of the 
feet, and aching in the anterior knees over the patellae.  He 
reported that his knee pain was worse at the end of the day.  
Although he reported pain on range of motion of the knees, he 
was able to flex to 130 degrees.  Dorsiflexion of the ankle 
was 20 degrees, and plantar flexion was normal.  

At the June 1999 VA examination, the veteran complained of 
swelling ankles, and pain and cramping in the calf after 
prolonged activity.  His discomfort in the knees was mild, 
and constituted only minor complaints.  He specifically 
denied any flare-ups of his lower leg conditions.  He 
reported using a cane, but denied the use of a brace.  He 
reported being able to walk a quarter of a mile, although 
having trouble with stairs.  Subjectively, he had no pain on 
range of motion of the knees or ankles.  Range of motion of 
the knees was 0 to 130 degrees, and subjectively he reported 
flexion to 120 degrees during flare-ups.  The examiner 
specifically opined that the current extent of his residual 
fractures to the tibia and fibula were minimal, and he only 
had minimal discomfort in the knees and ankles.  His primary 
complaints were related to the calves and feet.  The examiner 
also offered the opinion that the veteran's primary 
symptomatology was related to his nonservice-connected 
diabetic neuropathy and diabetic peripheral vascular disease.  
It was also noted that his knee complaints were due to 
nonservice-connected mild degenerative joint disease, 
unrelated to his service-connected bilateral tibia and fibula 
disabilities.  

On examination in December 1999, he reported intermittent 
ankle pain, and a burning sensation in the plantar aspect of 
the feet.  He reported being able to walk a quarter mile 
before experiencing discomfort.  There was no pain on range 
of motion of the ankle, although there was tenderness over 
the anterior ankle diffusely.  He had 5 out of 5 motor 
strength throughout the ankles. 

On examination in May 2002, he reported pain extending to his 
ankles with intermittent swelling.  He also reported 
continued use of the cane, and shoe inserts.  With regard to 
the ankles, he reported pain on extreme range of motion 
bilaterally.  He had 10 degrees of dorsiflexion further 
limited by pain bilaterally, and plantar flexion of 20 
degrees bilaterally further limited by pain.  

Based on the totality of the evidence of record, the Board 
finds that the symptomatology referable to the veteran's 
residuals of fracture to the right and left tibia and fibula 
does not more nearly approximate the criteria for a 30 
percent rating under Diagnostic Code 5262.  Although the 
objective evidence reflects that the veteran experiences 
intermittent knee and ankle pain as a result of his bilateral 
tibia and fibula disabilities, the evidence does not reflect 
marked disability of the knees and ankles.  Several examiners 
have characterized the veteran's residuals of fracture to the 
bilateral tibia and fibula as minimal.  The examiner noted 
that the veteran suffers from diabetic neuropathy and 
diabetic peripheral vascular disease, which are also not 
service-connected.  He also has bilateral pes planus.  The 
objective medical evidence reflects that these nonservice-
connected disabilities account for some of the symptomatology 
reported relating to his lower extremities.  Moreover, the 
veteran reported still being able to walk at least a quarter 
mile, albeit with reports of some discomfort, and his 
disabilities have a minimal effect on his daily activities.  
Thus, the Board finds that a 30 percent disability rating is 
not warranted for either the right or left tibia and fibula 
disability based on the evidence of record.

The Board also notes that  40 percent disability rating 
requires nonunion of the tibia or fibula with loose motion, 
requiring a brace.  There is no medical evidence that the 
veteran's disabilities failed to properly heal, nor evidence 
of loose motion that requires the use of a brace.  The 
veteran specifically denied using a brace.  Consequently, 
based on a review of the evidence of record, the Board 
concludes that the criteria for a 40 percent rating for 
bilateral tibia and fibula disorder have also not been met 
under Diagnostic Code 5262.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
The Board finds, however, that the present separate 20 
percent disability ratings take into consideration the 
veteran's complaints of pain, thus, the Board finds that 
38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a 
higher rating.  See DeLuca, 8 Vet. App. at 204-07.  Although 
there is some minimal limitation of motion, even when 
considering additional functional loss the evidence shows 
that the criteria for ratings in excess of 20 percent under 
limitation of motion codes have not been met.  See Codes 
5260, 5261.

The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
veteran's bilateral tibia and fibula disabilities based on 
the evidence of record.  See Schafrath, 1 Vet. App. at 592-
593.  Moreover, the scars of the lower extremities do not 
appear to meet any applicable criteria for separate 
compensable ratings.  In June 1999 the scars were described 
as well-healed and non-tender.  The scars appear to be 
essentially without any symptomatology which would warrant 
separate compensable ratings. 

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected bilateral tibia and fibula 
disabilities have resulted in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  The evidence does not 
reflect any post-service hospitalizations related to his 
service-connected bilateral tibia and fibula disabilities.  
In fact, as noted, it does not appear that the veteran has 
sought any outpatient treatment for his service-connected 
bilateral tibia and fibula disabilities.  Accordingly, the 
Board finds that the impairment resulting from the veteran's 
residuals of fracture of the right and left tibia and fibula 
are appropriately compensated by the currently assigned 
schedular rating, and 38 C.F.R. § 3.321 is inapplicable.

II.  Earlier effective date

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if any application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

In October 1953, the veteran filed an initial claim of 
service connection for a nervous condition.  A February 1954 
rating decision denied the claim, and notice was provided to 
the veteran in March 1954.  The veteran did not file a notice 
of disagreement within one year of the decision letter, thus 
the RO determination is final.  38 U.S.C.A. § 7105.

In January 1955, the veteran filed a claim of service 
connection for anxiety reaction.  In October 1955, the 
veteran was notified that his nervous condition was not a 
disability under the law for which compensation was payable.  
The veteran did not file a notice of disagreement within one 
year of the decision letter, thus the RO determination is 
final.  38 U.S.C.A. § 7105.

In September 1961, the veteran filed a claim of service 
connection for a nervous condition, which was denied in a 
November 1961 rating decision, and notice was provided to the 
veteran in December 1961.  The veteran did not file a notice 
of disagreement within one year of the decision letter, thus 
the RO determination is final.  38 U.S.C.A. § 7105.

In August 1974, the veteran filed a claim of service 
connection for anxiety reaction.  A November 1974 rating 
decision granted service connection for anxiety neurosis, and 
assigned a 10 percent disability rating, effective August 5, 
1974, the date of receipt of the claim.  Notice of this 
decision was issued to the veteran in January 1975.  The 
veteran perfected an appeal as to the effective date assigned 
to the grant of service connection for anxiety neurosis.  A 
September 28, 1976, Board decision denied entitlement to an 
earlier effective date for the grant of service connection 
for anxiety neurosis.  The September 1976 Board decision is 
final.  38 U.S.C.A. § 7104.

In June 1979, the veteran filed a claim for an increased 
disability rating.  An October 1979 rating decision denied 
entitlement, and notice was provided in December 1979.  The 
veteran did not file a notice of disagreement within one year 
of the decision letter, thus the RO determination is final.  
38 U.S.C.A. § 7105.  Upon submission of additional evidence, 
a January 1982 rating decision also denied entitlement to an 
increased disability rating, and notice was provided to the 
veteran in March 1982.  The veteran did not file a notice of 
disagreement within one year of the decision letter, thus the 
RO determination is final.  38 U.S.C.A. § 7105.

On July 30, 1996, the veteran filed a claim for an increased 
disability rating.  A January 1997 rating decision denied 
entitlement.  The veteran perfected an appeal, and in a July 
29, 1998 decision, the Board granted entitlement to a 30 
percent disability rating for anxiety neurosis, effective 
July 30, 1996.  The veteran was notified of this decision in 
September 1999, and filed a notice of appeal with the Court 
with regard to the disability rating assigned.  In an October 
1998 'Joint Motion for Remand on Two Issues, For Dismissal of 
the Remaining Issue, and to Stay Further Proceedings,' the 
appellant and appellee requested that the Court dismiss the 
issue of entitlement to an increased evaluation for anxiety 
neurosis.  In an October 1998 Order, the Court granted the 
motion, and dismissed the appeal of entitlement to an 
increased evaluation for anxiety neurosis.  Thus, although 
the veteran initially appealed the Board's July 1998 
decision, upon the October 1998 dismissal from the Court, the 
Board's July 29, 1998, decision became final.  38 U.S.C.A. § 
7104.  

On October 18, 1999, the veteran filed a claim for increased 
disability ratings for his service-connected disabilities, 
which included his service-connected anxiety neurosis.  The 
veteran underwent a VA psychiatric examination in December 
1999.  In a December 2002 rating decision, the RO granted 
entitlement to a 100 percent disability rating, effective 
October 18, 1999.  

The Board has considered whether it was factually 
ascertainable that the veteran's service-connected anxiety 
neurosis had increased in severity in the year prior to 
October 18, 1999.  The Board has reviewed VA outpatient 
treatment records on file for the period October 1998 to 
October 1999.  The records reflect that the veteran sought 
group psychotherapy treatment several times a month during 
this time period.  The records reflect that in October 1998, 
he remained sociable with peers playing pool and engaging in 
general conversation.  He attended the supportive care group 
on four occasions in November, and no unusual behavior was 
noted.  He attended the mental health center activity group 
on one occasion in November, and he appeared generally 
appropriate and active in the group, and no unusual behaviors 
were noted.  In December, he attended group sessions on five 
occasions and no unusual behavior was observed.  

At a December 1998 VA follow-up appointment, he reported that 
he was doing well and Paxil was helping him to feel better 
and helping him to sleep.  He denied hallucinations, suicidal 
or homicidal ideations or plans.  The examiner observed that 
he was oriented times three, and had insight and fair 
judgment.  

He continued to attend group psychotherapy sessions, to 
include supportive care groups and activity groups, several 
times a month from January to October 1999, and has continued 
with these sessions subsequent to his claim for an increase.  
At the sessions, it was observed that he appeared generally 
appropriate and active in the group, and no unusual behaviors 
were noted.  

Thus, there is clearly nothing of record suggesting that it 
was factually ascertainable that his service-connected 
disability had increased in severity in the year prior to 
October 18, 1999.  Accordingly, an effective date prior to 
October 18, 1999, for a 100 percent disability rating for 
service-connected anxiety neurosis is clearly not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of the right tibia and fibula is not warranted.  
Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of the left tibia and fibula is not warranted.  
Entitlement to an effective date prior to October 18, 1999, 
for the award of a 100 percent disability rating for anxiety 
neurosis is not warranted.  To this extent, the appeal is 
denied.


REMAND

An examination performed for induction purposes in January 
1947 reflects that the veteran's spine and extremities (bones 
and joints, muscles, tendons, deformity, old fractures, flat 
foot, etc.) were clinically evaluated as normal.  A December 
29, 1949 separation examination, reflects that the veteran's 
spine and extremities were clinically evaluated as normal, 
and the box was checked with regard to 'B. Feet - N.S.A.'  An 
examination performed for reenlistment purposes on January 
27, 1950, reflects a finding of pes planus, grade ii - N.C.D.  

Three VA examinations, conducted in June 1999, December 1999, 
and May 2002, are of record which contain opinions with 
regard to the issue of whether the veteran's bilateral pes 
planus is due to his service-connected residuals of fracture 
of the right and left tibia and fibula.  There is no 
indication, however, that any of the examiners reviewed the 
service medical records, nor has any examiner proffered an 
opinion regarding whether the veteran's current bilateral pes 
planus is due to service, or was aggravated therein.  
Additionally, upon review of the May 2002 report of VA 
examination, the examiner provides contradictory statements 
with regard to an etiological relationship to the veteran's 
service-connected bilateral tibia and fibula disabilities.  
The veteran, therefore, should be afforded another VA 
examination to determine whether his bilateral pes planus is 
due to service, whether his bilateral pes planus was 
aggravated in service, and whether his bilateral pes planus 
is due to his service-connected residuals of fracture of the 
right and left tibia and fibula.  Such action is necessary in 
this case to meet the requirements of 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of the claimed bilateral pes planus.  It 
is imperative that the examiner review 
the claims folder in conjunction with the 
examination.  Based upon the examination 
results and review of the claims file, 
the examiner should respond to the 
following:

     a) Is it at least as likely as not 
(a 50 percent or higher degree of 
probability) that the veteran's pes 
planus documented in service was 
etiologically related to the veteran's 
prior military service (January 1947 to 
January 3, 1950) or aggravated during his 
second period of military service 
(January 27, 1950 to April 1952)?

     b)  With respect to any bilateral 
pes planus currently diagnosed, is it as 
least as likely as not (a 50 percent or 
higher degree of probability) that the 
disorder is etiologically related to the 
veteran's military service?

     c)  With respect to any bilateral 
pes planus currently diagnosed, is it as 
least as likely as not (a 50 percent or 
higher degree of probability) that the 
disorder was caused or worsened by the 
veteran's service-connected residuals of 
fracture of the right and left tibia and 
fibula?

2.  After completion of the above, the 
claims file should be reviewed to 
determine whether service connection is 
warranted for pes planus as either 
incurred in or aggravated during service, 
as well as whether the disorder is 
proximately due to, or has been 
aggravated by, the service-connected 
disabilities of the left tibia and fibula 
and the right tibia and fibula.  If the 
benefit sought remains denied, then the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


